     Case: 21-40101    Document:
Case 1:20-cv-00281-MJT-KFG       00515798404
                            Document  23-1 FiledPage: 1 Date
                                                 03/26/21 PageFiled:
                                                               1 of 103/26/2021
                                                                      PageID #: 1032




                       United States Court of Appeals
                                     FIFTH CIRCUIT
                                  OFFICE OF THE CLERK
   LYLE W. CAYCE                                                  TEL. 504-310-7700
   CLERK                                                       600 S. MAESTRI PLACE,
                                                                       Suite 115
                                                              NEW ORLEANS, LA 70130

                                 March 26, 2021


  Mr. David O’Toole
  Eastern District of Texas, Beaumont
  United States District Court
  300 Willow Street
  Room 104
  Beaumont, TX 77701-0000

         No. 21-40101      In re: David Garrett
                           USDC No. 1:20-CV-281

  Dear Mr. O’Toole,
  Enclosed is a copy of the judgment issued as the mandate.

                                      Sincerely,
                                      LYLE W. CAYCE, Clerk



                                      By: _________________________
                                      Donna L. Mendez, Deputy Clerk
                                      504-310-7677

  cc w/encl:       Mr. David Dewayne Garrett
